UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-189731 TYPE 1 MEDIA, INC. (Name of registrant as specified in its charter) Delaware 33-1223037 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 11383 Washington, DC 20008 (Address of principal executive offices) (Zip Code) 1-902-483-8511 (Registrant's telephone number, including area code) 70 Leach Hollow Road Sherman, CT 06784 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Small Reporting Company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of August 5, 2014, there were 5,700,000 shares of common stock issued and outstanding. TABLE OF CONTENTS Page PART I– FINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4. Controls and Procedures. 11 PART II– OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Mine Safety Disclosures. 12 Item 5. Other Information. 12 Item 6. Exhibits. 13 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. 3 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. Type 1 Media, Inc. June 30, 2014 and 2013 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at June 30, 2014 (Unaudited) and December 31, 2013 F-1 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Six Months and Three Months Ended June 30, 2014 and 2013 (Unaudited) F-2 Consolidated Statement of Stockholders’ Deficit for the Interim Period Ended June 30, 2014 (Unaudited) F-3 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2014 and 2013 (Unaudited) F-4 Notes to the Consolidated Financial Statements (Unaudited) F-5 4 Type 1 Media, Inc. Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Total current assets COMPUTER EQUIPMENT Computer equipment Accumulated depreciation ) ) Computer equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accrued expenses $ $ Advances from stockholder Deferred revenue Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock par value $0.000001: 5,000,000 shares authorized; none issued or outstanding - - Common stock par value $0.000001: 95,000,000 shares authorized; 5,700,000 shares issued and outstanding 6 6 Additional paid-In capital ) ) Accumulated deficit ) ) Accumulated other comprehensive income (loss) Foreign currency translation gain (loss) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to the consolidated financial statements F-1 Type 1 Media, Inc. Consolidated Statements of Operations and Comprehensive Income (Loss) For the Six Months For the Three Months For the Six Months For the Three Months Ended Ended Ended Ended June 30, June 30, June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ Cost of Revenue - - Gross Margin Operating Expenses: Professional fees Salary and compensation - officer General and administrative expenses Total Operating Expenses Loss before income tax provision ) Income tax provision - Net Loss ) Other Comprehensive Income (Loss): Foreign currency translation gain (loss) ) ) Comprehensive Loss $ ) $ ) $ ) $ ) Net Loss Per Common Share - basic and diluted $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding: - basic and diluted See accompanying notes to the consolidated financial statements F-2 Type 1 Media, Inc. Consolidated Statement of Stockholders' Deficit For the Interim Period Ended June 30, 2014 (Unaudited) Common stock par value $0.000001 Additional Paid-in Accumulated Accumulated Other Comprehensive Income (Loss) Foreign Currency Translation gain Total Stockholders' Shares Amount Capital Deficit (loss) Deficit Balance, December 31, 2012 $
